department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l april number release date conex-108265-17 uil 5000a the honorable darren soto member u s house of representative sec_804 bryan street kissimmee fl attention dear representative soto i am responding to your inquiry dated date about your constituent --------------------------- contacted your office for assistance with the requirement to have health_insurance_coverage before moving to florida from germany in moving to florida she has continued her coverage under the german plan the law requires individuals to have qualifying health care coverage known as minimum_essential_coverage for each month qualify for a coverage exemption for the month or make a shared responsibility payment when filing their federal_income_tax return minimum_essential_coverage generally includes was enrolled in a german health insurance plan since -------------------------- ---------------- ---------------- coverage provided by an employer health insurance an individual purchases in the health insurance marketplace most government-sponsored coverage such as medicare part a and medicare advantage coverage an individual purchases directly from an insurance_company and other coverage designated by the department of health and human services as minimum_essential_coverage in addition health_insurance_coverage under an expatriate health plan provided to qualified expatriates who are in the united_states for their employment is minimum ---------------- may be exempt from the requirement to have minimum essential conex-108265-17 essential coverage however your constituent’s german health insurance plan is not one of the coverages mentioned above in addition she is not in the united_states for her employment therefore unfortunately her coverage under her german health insurance plan does not qualify as minimum_essential_coverage however coverage one exemption is for individuals who have no affordable health insurance options because the minimum amount they must pay for minimum_essential_coverage is more than a certain percentage of their household_income that percentage is dollar_figure for for more information on health coverage exemptions may want to visit our website www irs gov and review form_8965 health coverage exemptions i hope this information is helpful please call office at questions ---------------------- if you have other concerns or -------------------- -------------------- -------------------- ---------------- or me at of my or sincerely scott dinwiddie associate chief_counsel income_tax and accounting
